ANDERSON, J.
This case was tried upon the third count of the indictment; the other counts having been eliminated by the solicitor. The third count substantially pursued section 4554 of the Criminal Code of 1896, and was sufficient. Section 4898 of the Criminal Code of 1896. Nor was it. necessary to aver that the convict was confined in the penitentiary or any special place. *105It was sufficient if be was serving a sentence at tbe time of tbe alleged offense. We also think tbe indictment sufficiently negatives tbe idea that tbe person to whom tbe liquor was furnished may have been under sentence from a municipality, even if tbe statute does not apply-to convicts of every discription, which we need not decide, as it avers that be was under sentence of tbe city conrt of Mobile upon a conviction for murder.
Tbe demurrer to the indictment was properly overruled, and tbe judgment of tbe circuit court is affirmed.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.